DETAILED ACTION
This Office action is in response to the request for continued examination filed on June 14th, 2022.  Claims 1-19 and 21 are pending, with claims 1-5 being elected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the sample ‘is subjected to the slide reciprocating drive’.  It is unclear what a slide reciprocating drive is or what it means to be ‘subjected to’ it.  Both the specification and remarks refer to figure 24 to show ‘a slide reciprocating drive’.  Figure 24 shows a sample undergoing a series of translations, with each translation being along the same axis, but with the direction changing to be opposite to the previous translation (first moving to the left, then right, and then left again).  Further, the translations define the width of the machined surface.  Based on this, examiner will assume that ‘the sample is subjected to the slide reciprocating drive … and a desired machining width is obtained by one time of processing’ means the sample undergoes two translations in opposite directions, such that a width equal to the desired machining width is exposed to the ion beam.
Allowable Subject Matter
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
An ion milling device which emits an ion beam to a sample to machine the sample, comprising: an ion source which emits the ion beam; a sample holder which holds the sample of which at least a part is shielded by a mask; a sliding mechanism which slides the sample holder in a direction including a normal direction of an axis of the ion beam; a rotation mechanism which rotates and tilts the sample holder around an axis perpendicular to a direction of a sliding movement caused by the sliding mechanism; and a control unit which controls the sliding mechanism, such that the sample is milled by the ion beam while the sliding mechanism moves in a first direction until a first location is reached, and further milled by the ion beam while the sliding mechanism moves in the opposite direction until a second location is reached, whereby the distance between the first and second locations is equal to a desired machining width.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose an ion milling device which emits an ion beam to a sample to machine the sample, comprising: an ion source which emits the ion beam; a sample holder which holds the sample of which at least a part is shielded by a mask; a sliding mechanism which slides the sample holder in a direction including a normal direction of an axis of the ion beam; a rotation mechanism which rotates and tilts the sample holder around an axis perpendicular to a direction of a sliding movement caused by the sliding mechanism; and a control unit which controls the sliding mechanism, such that the sample is milled by the ion beam while the sliding mechanism moves in a first direction until a first location is reached, and further milled by the ion beam while the sliding mechanism moves in the opposite direction until a second location is reached, whereby the distance between the first and second locations is equal to a desired machining width.  The closest prior arts of record are US 2013/0220806 (Iwaya et al.) and US 6,992,209 (Petry et al.).
Iwaya et al. discloses an ion milling device which emits an ion beam to a sample to machine the sample, comprising: an ion source which emits the ion beam; a sample holder which holds the sample of which at least a part is shielded by a mask; a sliding mechanism which slides the sample holder in a direction including a normal direction of an axis of the ion beam; a rotation mechanism which rotates and tilts the sample holder around an axis perpendicular to a direction of a sliding movement caused by the sliding mechanism (see especially fig. 11-12).  Iwaya et al. does not disclose a control unit which controls the sliding mechanism, such that the sample is milled by the ion beam while the sliding mechanism moves in a first direction until a first location is reached, and further milled by the ion beam while the sliding mechanism moves in the opposite direction until a second location is reached, whereby the distance between the first and second locations is equal to a desired machining width.
Petry et al. discloses an ion implantation device comprising: an ion source which emits the ion beam; a sample holder which holds the sample; a sliding mechanism which slides the sample holder in a direction including a normal direction of an axis of the ion beam; a rotation mechanism which rotates and tilts the sample holder around an axis perpendicular to a direction of a sliding movement caused by the sliding mechanism; and a control unit which controls the sliding mechanism, such that the sample is implanted by the ion beam while the sliding mechanism moves in a first direction until a first location is reached, and further milled by the ion beam while the sliding mechanism moves in the opposite direction until a second location is reached, whereby the distance between the first and second locations is equal to a desired implantation width (see especially fig. 3A).  Petry et al. is not directed to ion milling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881